Citation Nr: 9930675	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-32 852A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals October 24, 1997 decision which denied 
eligibility for entitlement to non-service connected pension 
benefits.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant was employed as an ordinary seaman by the 
United States Army from December 26, 1945 to January 20, 
1948, and served in the Armed Forces of the Philippines from 
January 1948 to February 1968.

A February 1997 determination issued by the Regional Office 
indicated that the appellant was found not to be eligible for 
non-service connected pension benefits.  This determination 
was based upon the RO's finding that the appellant's civil 
employment as an ordinary seaman did not occur within the 
eligibility period prescribed by Public Law 95-202.  It was 
further determined that the nature of the appellant's service 
during the Korean Conflict, for VA purposes, did not meet the 
criteria for status as a veteran.  The record discloses that 
the appellant filed a notice of disagreement with this 
determination in February 1997, only with respect to his 
claimed service during the Korean Conflict.  A statement of 
the case relative to this aspect of the RO's determination 
was issued in March 1997.  The appellant perfected his appeal 
in this matter in April 1997.  In his substantive appeal, VA 
Form 9, the appellant indicated that he was specifically 
"claiming for pension benefits based on [his] active duty 
with the Korean Conflict[,] excluding [his] U.S. Marine 
service."  In a final decision, dated October 24, 1997, the 
Board of Veterans' Appeals (Board) determined that the 
appellant's period of service did not meet the eligibility 
criteria for entitlement to non-service connected pension 
benefits, based solely upon his claimed period of service 
during the Korean Conflict.  It was noted that the 
appellant's appeal was limited to this aspect of his service, 
and did not involve his period of civil employment.  In 
February 1998, the appellant's motion for reconsideration of 
the Board's October 1997 decision was denied.

This case now comes before the Board on motion by the moving 
party alleging clear and unmistakable error in the October 
24, 1997 decision.  The Board notes that the appellant 
indicated, in correspondence dated in September 1999, that 
consideration of his claim of clear and unmistakable error 
should extend to the determination of ineligibility as to 
"all [his] rendered service."  The Board's jurisdiction, 
however, is limited to his specific allegation of error with 
respect to his claimed period of service during the Korean 
Conflict.  38 C.F.R. §§ 20.101, 20.201, 20.202 (1999).  
Inasmuch as the appellant did not seek appellate 
consideration of his eligibility for non-service connected 
pension benefits based upon his other period of service, the 
Board finds no basis for the exercise of appellate 
jurisdiction over any other claimed periods of service.  

FINDINGS OF FACT

1.  In an October 24, 1997 decision, the Board denied the 
appellant's eligibility for entitlement to non-service 
connected pension benefits based upon service during the 
Korean Conflict.

2.  The Board's October 24, 1997 decision was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's October 24, 1997 decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1998); 38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the appellant's claim for non-service 
connected pension in an October 1997 decision.  This 
determination was predicated upon a finding that, the 
appellant did not meet the eligibility requirements for 
entitlement to non-service connected pension benefits on the 
basis of his service during the Korean Conflict.  It was 
determined that the appellant did not have qualifying service 
during the relevant period.  Thus, in the absence of 
qualifying military service, the appellant was not shown to 
be eligible for VA benefits.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Following the Board's October 1997 decision, the moving party 
submitted a statement which was construed as a request for 
reconsideration of that determination.  Reconsideration of 
the determination was denied in February 1998.  At that time, 
the appellant was informed that the Board was in the process 
of promulgating regulations regarding revision of prior Board 
decisions on the grounds of clear and unmistakable error 
(CUE), and had decided to defer determinations on all such 
requests until these regulations had been finalized.  In 
April 1999, the Board provided to the moving party a copy of 
the pertinent regulations regarding a request for CUE review 
of a Board decision.  He was advised to review the pertinent 
regulations and specifically confirm that he wished to 
proceed with CUE review. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

Rule 1403, which is currently found at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  The Court has stated that for 
CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the arguments raised by the appellant relate 
principally to the interpretation and application of the 
governing law and regulations.  In this respect, the 
appellant has insistently maintained that he had military 
service during the Korean Conflict, is a veteran for VA 
purposes and, as such, is entitled to non-service connected 
pension benefits.  He specifically contends that his service 
in May 1952 transporting the Philippine Expeditionary Forces 
to Korea (PEFTOK), while not an actual component of the 
United States military, was part of the United Nations forces 
that served during the Korean Conflict.  The appellant 
asserts, on this basis, that he meets the regulatory 
requirements for status as a "veteran" under the provisions 
of 38 C.F.R. § 3.1 (1999).  

As the Board pointed out in its October 1997 decision, the 
law authorizes payment of disability pension benefits to a 
qualified veteran who has the requisite time in service.  It 
was generally noted that the term "veteran" means a person 
who served in the active military, naval or air service, and 
who was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  More specifically, 
however, it was noted that eligibility entitlement to VA 
benefits is dependent upon the character of the claimant's 
service.  

In this case, however, the evidence presented did not 
establish that the appellant's service during the Korean 
Conflict met the threshold criteria to establish his 
eligibility for entitlement to VA benefits.  Specifically, it 
was noted that while evidence had been presented that the 
appellant's service included involvement in the transport of 
PEFTOK in May 1952, such service was not a recognized 
component of the United States military.  In this respect, 
the appellant indicated that his service in this regard was 
in conjunction with the United Nations armed forces.  
Notwithstanding, the nature of the appellant's service was 
determined not to be qualifying service for VA purposes.  The 
Board finds that the October 1997 decision, to the extent 
that it denied eligibility for non-service connection pension 
benefits on the basis that the appellant lacked qualifying 
military service during the Korean Conflict to establish 
entitlement to benefits for VA purposes, was a proper 
application of the governing law and regulations in existence 
at that time.  

For these reasons, the moving party has not demonstrated that 
the Board's October 1997 decision contains CUE.  In that 
regard, the correct facts, as set forth in the available 
service records, and supplemental reports were before the 
Board at the time of the October 1997 decision.  This 
evidence does not reflect that the appellant had recognized 
military service, for VA purposes, which met the threshold 
requirements to establish eligibility for VA benefits.  Thus, 
the determination that the appellant was not eligible for 
entitlement to non-service connected pension benefits based 
upon his service during the Korean Conflict as concluded in 
the October 1997 decision, is not an "undebatable" error.  
This determination was proper and comported fully with the 
existing law and regulations.  The October 1997 Board 
decision was, therefore, consistent with and supported by the 
law then applicable for determining whether the appellant had 
met his initial burden of establishing eligibility for non-
service connected pension benefits.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).  Accordingly, the Board concludes that the denial of 
eligibility for entitlement to non-service connected pension 
was proper, and did not involve clear and unmistakable error.

Following a careful and considered review of the evidence of 
record, the Board concludes that the moving party has not set 
forth specific allegations of error, either of fact or law, 
in the October 1997 decision by the Board.  

Accordingly, in the absence of any additional allegations, 
the motion is denied.





ORDER

The motion for revision of the October 24, 1997 Board 
decision on the grounds of clear and unmistakable error is 
denied. 



		
	Deborah W. Singleton
Member, Board of Veterans' Appeals


 


